DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 06/18/2021, in which, claims 1-7, are pending. Claim 1 independent. Claims 2-7, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by KIMURA (USPAP 2016/0261758]).

Referring to claim 1, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), comprising:
 a mode selector that receives selection of either a normal mode for feeding documents having a same size or a mixed loading mode for feeding documents having different sizes; [0050 and 0055] using the reading device 100, it is possible to set document sheets D having the same size on the document tray 11 so as to read the document sheets D (a normal reading mode, and when A4 size document sheets are read in actual size, A4 size read image data are generated (so as to have the same size) see also 0054-0055]);
 at least two document sensors ([17 and 18 of fig 1]) that detect the documents, the document sensors being arranged at an interval in a width direction of the documents; ([0057] in the same width mixed mode, the control unit 5 can recognize the document width in the main scanning direction of the document sheet D by using the size sensor 17, and the document sheet until detection of the rear end of the same D by the detection sensor unit 18 or the document feed sensor 110 (i.e., a period while presence of the document sheet D is detected). Note that other method may be used to determine the size in the sub scanning direction]);
 a feeding determiner ([controller 5 of fig 4]) that performs, based on results of the detection by the document sensors, (sensors 17 and 18 of fig 1]) a size determination to determine a size of a document being fed, ([the control unit 5 can determine the size in the sub scanning direction of the document sheet D by multiplying the feed speed of the document sheet D by a period of time from detection of the front end arrival of the document sheet D until detection of the rear end passage by the detection sensor unit 18 or the document feed sensor 110 (i.e., a period while presence of the document sheet D is detected). Note that other method may be used to determine the size in the sub scanning direction] see 00577-0058]); and
 a skew determination to determine whether or not the document being fed is skewed, wherein the feeding determiner performs the skew determination when the normal mode has been selected and performs the size determination when the mixed loading mode has been selected, [0064] the control unit 5 determines the inclination direction and the inclination angle of the document sheet D on the basis of outputs of the sensors 18a of the detection sensor unit 18, are arranged along the main scanning direction (in parallel to the main scanning direction). When the document sheet D is being fed in an inclined state (obliquely fed), a detection time point of the of the paper sheet is different, on the basis of this difference, the inclination direction and the inclination angle {i.e. skew] of the document sheet D are determined]). 





Referring to claim 2, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), wherein the feeding determiner performs the skew determination as well as the size determination when the mixed loading mode has been selected.

Referring to claim 3, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), wherein the feeding determiner acquires a detection time taken to detect the document being fed by each of the document sensors, ([two document sensors 17 and 18 of fig 1, that detect the documents, the document sensors being arranged at an interval in a width direction of the documents]), and the document being fed is determined to be skewed in the skew determination if a difference in the detection time detected by the document sensors is greater than a threshold value, ([the control unit determines the document inclination direction and the document inclination angle on the basis of an output of the detection sensor unit, and recognizes the document size on the basis of an operation to the operation unit or an output of the detection sensor unit, see 0006-0007]).

Referring to claim 4, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), wherein in the size determination, the size of the document being fed is distinguished in accordance with a plurality of levels based on a position of any of the document sensors that has detected the document ([see 0006]), the read image data of a largest width document sheet so that the inclination is decreased as the inclination correction process for a largest width document sheet, while performs the inclination correction process corresponding to the selected inclination correction mode on the read image data of the small width document sheet, ([the control unit determines the document inclination direction and the document inclination angle on the basis of an output of the detection sensor unit, see 0006-007]).

Referring to claim 5, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), wherein the document sensors are arranged on a straight line extending in the width direction, ([recognizes the document size on the basis of an operation to the operation unit or an output of the detection sensor unit 17 and 18 of fig 1]).

Referring to claim 6, KIMURA teaches a document feeder (document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]), wherein the document sensors  ([17 and 18 of fig 1]), are disposed in positions that are different in a feeding direction of the documents, and the feeding determiner acquires a detection time taken to detect the document being fed by each of the document sensors and corrects the detection time based on the positions of the document sensors in the feeding direction, ([the control unit 5 controls document feeding by the document feeder unit 1, document reading by the image reading unit 2, and generation of the image data] 0036-0037]).

Referring to claim 7, KIMURA teaches an image forming of fig 1, with a document feeder 1 of fig 1) that feeds a document on a paper sheet feeding tray ([11 of fig 1]), the document feeder ([document feeder 1 of fig 1]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677